DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
Claims 1-15, 17-18, 20-23, 25 and 27-29 are allowable. Claims 24 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species I-VI, as set forth in the Office action mailed on 09/03/2021, is hereby withdrawn and claims 24 and 26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Mah on 02/23/2022.

The claims have been amended as follows:
Claim 2 lines 2-3, "an axial direction of an axis" has been replaced with --the axial direction of the axis--.
Claim 5 line 1, "an axial direction of an axis" has been replaced with --the axial direction of the axis--.
Claim 5 line 3, "the portion" has been replaced with --a portion--.
Claim 7 line 13, “which-is” has been replaced with --which is--.
Claim 8 line 3, "an axial direction of an axis" has been replaced with --the axial direction of the axis--.
Claim 12 line 2, "an axial direction of an axis" has been replaced with --the axial direction of the axis--.
Claim 13 line 13, “which-is” has been replaced with --which is--.
Claim 15 line 3, “the portion” has been replaced with --a portion--.
Claim 29 line 2, “place a time” has been replaced with --place at a time--. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOSEPH BROWN/Primary Examiner, Art Unit 3658